Title: To John Adams from John V. N. Yates, 24 December 1822
From: Yates, John V. N.
To: Adams, John


				
					Dear Sir.
					Albany Decr. 24. 1822.
				
				A communication from a source so respectable a  source, containing sentiments so worthy of the occasion, and so honorable to the Writer, cannot be passed over in Silence—We rejoice that every great and good man feels deeply interested for the suffering greeks—We rejoice that the Venerable Patriots and Statesmen of America who Knew and felt the Perils of our own struggle for freedom can sympathize with others engaged in the like struggle—Your Views of the situation of Europe are equally instructive and important—If the Greeks must be doomed to slavery who will Venture to predict the fate of Spain, Portugal or Switzerland?—Ambition and lust of power will never want Victims, nor pretexts for invading the rights of independent Nations—Napoleon was complained of as a tyrant but do we find the number of tyrants diminished since his death? Is Persecution the less hateful because it may Proceed from a pigmy instead of a Giant?—Suppose the Greeks are conquered—Suppose Spain, Portugal, Holland, Switzerland, and Italy are blotted from the Map as Independent powers, what Government will remain except America in which Liberty may find an Asylum?—And are we to believe that  the same Rapacity and Injustice which shall conquer the smaller states of Europe will permit America to remain undisturbed? let us not  indulge this chimerical notion—Tyranny is never quiescent—It is always busy, and though its progress may be open or insidious but it never loses sight of its object—The destruction of every free government in the World, is a grand desideratum with the holy legitimates of Europe—They hate America—It was in this Country the first successful Effort for freedom was made and in the words to adopt the Sentiments of an European politician “Legitimacy can never be long supported as long as there is a free and happy Country in the world to which its subjects may flee for shelter  and protection.”—Can we then look with apathy upon the Present Struggle of the Greeks? Can we, who by an indulgent Providence are Permitted to enjoy in a supereminent degree the blessings of liberty, be blind to the Consequences that may flow from our Indifference, and ought we not the rather to endeavor to extend the influence of our principles & system to every Part of the Globe? Ought we to say, because Greece is four thousand Miles off, that we can have no Interest in the Establishment of her freedom?—It is true you have lived (God be praised) to a good old age—May your passage to the tomb be smooth & Conduct you to the haven of never ending happiness—But then your Voice, while in this world, is like a Monitory lesson from the tomb, full of Instruction and improvement, and it the lesson ought to be fixed indelibly upon our hearts—With our best wishes for your health & happiness believe us to be with the most profound / Respect and Esteem / Your most obt. & very humble / Servants
				
					J. V. N. Yates.Jo. HamiltonPeter GansevoortJames McKownSam S. LushCommittee &c:
				
				
			